Citation Nr: 0314185	
Decision Date: 06/30/03    Archive Date: 07/03/03	

DOCKET NO.  99-12 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D. C. 



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from January to June 
1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the RO in Oakland, California.  



FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.  

2.  The veteran is shown to have manifested a low back 
disorder in service or for many years thereafter.  

3.  The veteran's assertions of having suffered some form of 
low back fracture or disc injury while in service are not 
supported by the record.  

4.  The veteran is not shown to have a current low back 
disorder including arthritis or disc disease due to any 
injury or other event in service.  




CONCLUSION OF LAW

The veteran is not shown to have low back disability 
including arthritis or disc disease due to disease or injury 
that was incurred in or aggravated by service; nor may any 
arthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000) and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5107(a); 
38 C.F.R. § 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to attempt 
to obtain on behalf of the claimant.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2002).  

The record reflects that the veteran has received the 
requisite notice contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appealed rating decision dated in November 1998, a June 1999 
Statement of the Case and Supplemental Statements of the Case 
dated in November 1999 and October 2001.  

These documents, collectively, provide notice of the law and 
governing regulations, the evidence needed to support a claim 
of service connection, and the reasons for the determination 
made regarding the veteran's claims.  

Additionally, the RO furnished the veteran a letter in April 
2001 in which he was given notice of the information and 
medical evidence necessary to establish entitlement to 
service connection for a disorder claimed as well as what 
information and evidence he needed to submit to substantiate 
his claim and what evidence and information VA would obtain 
on his behalf.  

Further, the veteran was advised that it remained his 
responsibility to ensure VA received relevant records.  The 
record discloses in this regard that VA has also met its duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection for a low back 
disorder.  Most notably, copies of the veteran's service 
medical records have been obtained and associated with his 
claims file.  

There is no identified relevant and available evidence that 
has not been accounted for, and the veteran and his 
representative have been given the opportunity to submit 
written argument.  

Therefore, under the circumstances VA has, satisfied both its 
duty to notify and assist the veteran in this case.  
Adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).  



II.  Factual Background

The veteran contends that he has a current low back 
disability, diagnosed in service as a crushed disc, as a 
result of a training accident in 1973.  

A careful review of the veteran's service medical records 
shows that they are negative for complaints, findings or 
diagnoses of any back pathology and/or back trauma.  The 
records do show that he presented to a service department 
treatment facility in February 1973 with complaints of having 
back pain with a questionable urinary tract infection.  There 
were no specific clinical findings referable to the back on 
physical examination, and subsequent chronological service 
medical records thereafter are negative for any further 
pertinent complaints.  

On the veteran's medical examination for service separation 
in June 1973, a clinical evaluation of the veteran's spine 
found no abnormalities.  When examined in 1973 for enlistment 
in the Reserve, similar negative findings were noted on 
clinical evaluation of the spine.  

On a contemporaneous report of medical history in connection 
with the veteran's medical examination in December 1973, the 
veteran specifically denied having any past or present 
history of bone, joint or other deformity as well as any past 
or present recurring back pain.  

The postservice clinical evidence includes a March 1983 
record of VA outpatient treatment, which records that the 
veteran presented with complaints of back pain with an 
approximately four years' history.  He said that he had 
fallen sideways approximately four years earlier and had 
twisted his back and was seen at a hospital.  

On physical examination, tenderness to palpation of the 
erector spine was noted.  Acute and chronic low back strain 
was diagnosed.  The examiner reported that a lumbar spine 
series taken and reviewed with the veteran showed no evidence 
of treatable problem.  The veteran was prescribed bed rest, 
exercises and medication.  

A report of contact received from the Social Security 
Administration documents that, two days following the VA 
outpatient visit in March 1983, the veteran contacted the 
Social Security Administration inquiring to the status of a 
claim for benefits.  

The veteran reported that a VA physician saw him because his 
back hurt and that a doctor had told him to stay in bed for 
approximately one week.  When asked to describe his back 
problems, it was recorded that the veteran said it had 
started four years ago.  The veteran also stated that the VA 
physician had informed him that his "back problem was 
mental."  

A VA report of physical examination provided to the veteran 
shows an examination of his back found that there was no 
tenderness to palpation in the midline or paraspinal areas 
and that straight leg raising test elicited no pain in the 
right leg when raised to 60 degrees; however, when the left 
leg was raised to approximately 20 degrees, the veteran 
complained of having pain in his lower back.  It was noted 
that the veteran stated that bending forward would hurt his 
back, but he demonstrated that he could bend forward and 
bring his fingers to within approximately 15 inches of the 
floor without pain.  

The veteran's mother in an apparent prepared statement dated 
in January 1994 endorsed the veteran's report of having a 
history of back problem resulting from a fall in service.  

At a personal hearing in August 1999, the veteran testified 
that he recalled injuring his back in service while in basic 
training.  The veteran described the injury as resulting from 
a fall while crawling across a rope bridge.  He said that he 
sought treatment for his back and was told by service 
physicians that he had a hairline fracture in the lower back.  
He also said that his physicians told him that there was 
nothing that could be done about it.  Reportedly, he had not 
reinjured his back at any time and was not currently 
receiving any treatment for his low back.  

The veteran in a statement dated in June 1999 requesting 
reconsideration of his request for Social Security 
Administration benefits reported that he had been unable to 
work in his trade as a result of his severe back pain caused 
by crushed disks in addition to arthritis involving the back 
and his arm and other problems.  

When examined by VA in connection with his psychiatric 
hospitalization in May 2001 the veteran reported having a 
history of chronic back pain for over 20 years.  

In a letter dated in June 2001 a VA physician reported that 
the veteran was well known and had diagnoses of a psychotic 
disorder, not otherwise specified, chronic back pain with 
mobility problems, and organic brain syndrome.  He added that 
the veteran was receiving treatment and was unable to work.  


III.  Analysis 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime after 
December 31, 1946, and specific diseases, to include 
arthritis become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  38 C.F.R. §§ 3.307, 3.309 (2002).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1113, 1137 (West 2002).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestations of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Quevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Although the veteran has contended that he sustained injuries 
to his back in service as a result of a 1973 accident during 
basic training, this is not supported by the service medical 
records that contain no findings or diagnosis of an actual 
back disorder or indications of treatment related to back 
trauma.  

While the post service clinical data summarized above shows 
that the veteran has complaints of chronic low back pain and 
was diagnostically assessed in March 1983 by VA to have a low 
back strain, this disorder was approximately 10 years after 
service.  Significantly, the veteran did not relate his low 
back manifestations to a service at that time.  

Furthermore, there is no medical evidence to suggest that the 
veteran has a current low back disorder, including any 
arthritis or claimed disc disease, is causally linked to any 
incident of service, to include his alleged injury therein.  

Here again it is pertinent to note that the veteran reported 
in connection with his VA evaluation and treatment in March 
1983 that he had injured his back approximately four years 
prior thereto.  An injury to the back earlier than this date, 
let alone, an injury sustained in service is not shown by the 
objective clinical evidence.  

Furthermore, complaints of chronic back pain related to an 
injury prior to March 1983 are not demonstrated by the 
record.  To the contrary, the veteran denied any history of 
recurrent back pain on his medical examination for enlistment 
in the United States Army Reserve as late as six months 
following his separation from active duty in June 1973.  
Thus, any current lay assertions of having had low back 
symptoms since service are not supported by the record.  

Given that the evidentiary record does not provide a basis 
for relating any current back disability to an injury in 
service, the Board finds that service connection for a low 
back disorder is not warranted.  

In reaching this decision, the Board notes the doctrine of 
granting the benefit of the doubt to the veteran is not for 
application in this case as the evidence is in relative 
equipoise as to question of service connection.  



ORDER

Service connection for a low back disorder is denied.  


                       
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

